Citation Nr: 1207624	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Jennifer Madden, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision the RO "reopened" the Veteran's previously denied claim of service connection for a mood disorder and denied that claim on the merits.  

On June 15, 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board notes that the Veteran had also requested to have a hearing before the RO.  However, during his June 2011 Board hearing, the Veteran indicated his desire to withdraw that previous request for an RO hearing.  Accordingly, the Board considers the Veteran's request for an RO hearing to be withdrawn.  

A newly appointed representative attended the June 2011 hearing with the Veteran.  Although a written appointment of the new representative was not part of the file, the representative indicated that such a written appointment had been executed by the Veteran and would be forwarded to the Board.  This was not done.  The RO should therefore ensure that the new appointment is associated with the claims file.


FINDINGS OF FACT

1.  By a May 2006 decision, the RO denied service connection for a mood disorder, claimed as chronic depression; no appeal was filed.  

2.  Evidence received since the RO's May 2006 decision relates to an unestablished fact necessary to substantiate the claim of service connection and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran as likely as not has depression that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  A May 2006 RO decision that denied service connection for a mood disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The Veteran has depression that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

The Veteran originally filed a claim of service connection for chronic depression in September 2004, which was denied by the RO in June 2005.  Thereafter, within the one-year appeal period from the June 2005 RO decision, the Veteran submitted additional evidence in support of his claim.  In a May 2006 decision, the RO found that the Veteran had not submitted new and material evidence and therefore continued the denial of his claim.  The Veteran did not file a notice of disagreement as to that decision and the May 2006 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

As a result of the finality of the May 2006 RO decision, the Veteran's claim for service connection for depression may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that although in the October 2008 decision from which the current appeal stems the RO "reopened" the Veteran's claim and addressed the issue of service connection on the merits, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of May 2006 RO decision included:  the Veteran's service treatment records (STRs) showing that the Veteran was treated for depression and anxiety in service and was diagnosed as having situational depression; VA outpatient treatment records showing a history of depressed mood and noting that the Veteran had been treated with Prozac; the report of a May 2005 VA examination showing a diagnosis of a mood disorder and containing the examiner's opinion that it was unlikely that the Veteran's current depression was related to his in-service situational adult reaction; and a February 2006 statement from the Veteran's treating VA psychiatrist, J.D., D.O., who indicated that the Veteran was being treated for depression, which she stated appeared to be related to his time in service.

In May 2006, the RO declined to reconsider its June 2005 decision that had denied service connection for a mood disorder/depression because the evidence of record failed to show that the Veteran's depression was incurred in or aggravated by service.  

Relevant evidence received since the May 2006 RO decision consists of September 2007, March 2009, and April 2011 letters from Dr. D.; the report of a September 2008 VA examination; VA outpatient treatment records dated from August 2001 to September 2008; and the Veteran's June 2011 Board hearing testimony.  

Notably, in her September 2007 letter, Dr. D. stated that the Veteran had no history of psychiatric problems before service and opined that his depression was clearly linked to his time in service.  In her March 2009 statement, after reviewing the Veteran's service treatment and personnel records, Dr. D. opined the Veteran's problems with recurrent depressive episodes more likely than not stem from his experiences in service.  Dr. D. reiterated this opinion in her April 2011 statement, again stressing that the Veteran had no psychiatric history prior to joining the service.  Further, in her September 2008 examination report, the VA examination concluded that although the evidence documented depression prior to service, it was at least as likely as not that being in the military service aggravated the Veteran's mood disorder.

Although Dr. D.'s September 2007, March 2009, and April 2011 statements contain an opinion which is seemingly cumulative of that contained in her February 2006 statement, which was before the RO at the time of its May 2006 decision, the United States Court of Appeals for Veterans Claims (Court) has indicated that a corroborative medical opinion can constitute new and material evidence when it "added some weight to and tended to confirm the validity of the former medical opinions considered . . . as part of a final disallowance" and there is a "reasonable possibility that the opinion could change the outcome of the appellant's claim on the merits."  Bostain v. West, 11 Vet. App. 124, 128 (1998) (citing Molloy v. Brown, 9 Vet. App. 513, 515-17 (1996) and Paller v. Principi, 3 Vet.App. 535, 538 (1992)).  Here, the Board finds that Dr. D.'s September 2007, March 2009, and April 2011 letters, wherein she has provided further reasoning for her favorable opinion, have added some weight to and tend to confirm the validity of her February 2006 opinion previously considered by the RO.  Further, the September 2008 VA examiner's opinion suggests that service contributed to the Veteran's current psychiatric condition.  All of this evidence is material because it is supporting evidence of a nexus between a currently diagnosed psychiatric disorder and service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  

As a result, the Board finds that the opinions expressed in Dr. D.'s September 2007, March 2009, and April 2011 statements, as well as the September 2008 VA examiner's opinion, all of which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for depression is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson, supra.

At the outset, the Board finds there to be no question as to whether the Veteran has a currently diagnosed psychiatric disorder.  A review of the VA examination reports, Dr. D.'s statements, and the VA outpatient treatment records all confirm a diagnosis of depression.  

Further, it is clear from the evidence that the Veteran was treated for depression in service.  A review of his STRs shows that in November 1970, the Veteran was treated for symptoms of depression.  He reported that pressing family problems had caused him to contemplate suicide.  In July 1971, the Veteran was referred to the psychiatry clinic due to increasing anxiety with each additional trip at sea, regardless of duration.  He was given a provisional diagnosis of situational adult reaction.  The consultation report noted evidence of a long-standing mild depression, with several well-documented severe depressions in the past, associated with suicidal thinking.  The clinician noted that the Veteran's current depressive feelings were related to concerns over his third marriage, his conviction that sea duty had sabotaged his previous marriages, low self esteem, feelings of helplessness, and unfortunate experiences in his past.  The clinician diagnosed the Veteran as having passive-dependant personality with cyclothymic features and long-standing situational depressive reaction.  The clinician determined that the needs of the Veteran's personality structure could not be met while he was involved in sea duty, which resulted in periods of depression that impaired his performance aboard the ship and led to paranoid ideation and suicidal thinking.  

Accordingly, as the evidence both shows a current diagnosis of depression and the in-service incurrence of depression, the question is one of nexus.  See Davidson and Hickson, both supra.  

Relevant to the question of nexus, the claims folder contains VA outpatient treatment records dated from August 2001 to September 2008 showing mental health treatment related to depression.  These records reference the fact the Veteran was prescribed Prozac to treat his depression sometime in the 1990s.  They also show that the Veteran was seen specifically by Dr. D. for supportive counseling related to his depression.  While the VA outpatient treatment records do not indicate mental health treatment continuously since service, the Veteran testified during his June 2011 hearing that he has experienced depressive symptoms since service.  He reported that shortly after service, his employer referred him to a psychologist for counseling because his depressive symptoms were interfering with his employment.  The Veteran reported several weeks of counseling followed by attendance at AA (Alcoholics Anonymous) meetings on account of the fact that he was self-medicating through the use of alcohol.  

As noted above, the record also contains several opinions from the psychiatrist from whom the Veteran has been receiving VA treatment from for more than six years.  Dr. D. has stated her opinion that the Veteran's current depression is more than likely related to service.  While her opinion is lacking somewhat in rationale, Dr. D. did indicate that her opinion was based on a review of the Veteran service treatment and personnel records, as well as her clinical evaluation of the Veteran from having treated him for six years.  In her April 2011 statement, Dr. D. indicated that the Veteran has suffered from severe recurrent depression since service.  Dr. D. further emphasized that the Veteran had no psychiatric history prior to service.

Also relevant to the issue of nexus are the May 2005 and September 2008 VA examination reports.  The Board notes that in May 2005, the VA examiner opined that it was unlikely that the Veteran's current depression was related to his in-service situational adult reaction.  The basis of that opinion, however, is unclear from the report.  While the VA examiner acknowledged the Veteran's in-service psychiatric treatment, the lack of any pre-service hospitalization or treatment for emotional problems, and the Veteran's current treatment for depression, the examination report contains no discussion of the evidence or medical principles relied upon to form the negative nexus opinion.

The Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).  Without a discussion of any of the evidence relied upon to form the negative nexus opinion, the Board finds that the May 2005 VA examiner's opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.

In September 2008, the examiner who provided the May 2005 examination again examined the Veteran in connection with his claim of service connection for depression.  As a result of the examination, the examiner opined that it is less likely than not the Veteran's current mood disorder is related to his in-service long-standing situational depressive reaction and passive depressive personality with psychothymic features.  The examiner stated:  "Based on my understanding of the record, the clear link to his depression escapes me."  The examiner did, however, state that documentation indicated depression at least as likely as not pre-dating service, which she opined was as likely as not aggravated by service.

As with her May 2005 opinion, the Board finds the basis of the VA examiner's September 2008 opinion with regard to preexistence to be unclear from the report itself.  Indeed, the examiner has pointed to no evidence to support her conclusion that the Veteran's depression existed prior to service.  A review of the examination report fails to indicate what evidence the examiner may have relied upon to form that conclusion.  Moreover, the Board can find no evidence in the record before it that indicates that the Veteran suffered from depression or other psychiatric symptoms prior to service.  In her May 2005 examination report, the VA examiner noted that the Veteran had denied treatment for emotional problems prior to service.  The Veteran himself has testified that he never dealt with depression prior to service.  The Veteran's STRs contain the report of a July 1965 examination wherein it was noted that the Veteran had been psychiatrically examined by a psychiatrist and was found to be qualified for submarine school.  Further, Dr. D. has stated numerous times the Veteran had no psychiatric history prior to service.  To the extent that the VA examiner relied on the in-service diagnosis of "long-standing mild depression," to conclude that depression existed prior to service, the in service psychiatric consultation report fails to specifically indicate when the Veteran first experienced depressive symptoms.  Thus, the Board cannot read into the reference to "long-standing" a finding that the Veteran experienced depressive symptoms prior to joining the military.  In sum, there is simply no affirmative evidence upon which the Board can conclude that the Veteran's depression pre-existed service.  

Upon consideration of the entirety of the record before it, the Board finds that while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Here, the evidence clearly establishes the existence of a psychiatric condition in service and a current diagnosis of depression.  The record also contains Dr. D.'s favorable nexus opinions, as well as the Veteran's statement that he has suffered from psychiatric symptoms since service.  Although the VA examiner opined that the Veteran's current depression is less than likely related to service, she provided no rationale for that opinion.  Further, her opinion that the Veteran's psychiatric condition was aggravated by service tends to support the conclusion that the Veteran's military service contributed to his current psychiatric condition.  The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for depression is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Service connection for depression is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


